Name: Commission Regulation (EC) No 2112/94 of 29 August 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 145 290 tonnes of cereals held by the intervention agency of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 8 . 94 Official Journal of the European Communities No L 224/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2112/94 of 29 August 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 145 290 tonnes of cereals held by the intervention agency of the United Kingdom  42 000 tonnes of common wheat fodder  3 290 tonnes of bread-making wheat  100 000 tonnes of barley held by it. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 ('), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas , in the present market situation , a standing invi ­ tation to tender for the resale on the internal market of 145 290 tonnes of cereals held by the intervention agency of the United Kingdom should be issued ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 8 September 1994. 2 . The final date for the submission of tenders for the last partial invitation to tender shall be 15 December 1994. 3 . Tenders must be lodged with the intervention agency of the United Kingdom : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading RGl 7QW Berks, (Telex : 848 302). HAS ADOPTED THIS REGULATION : Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the intervention agency of the United Kingdom shall notify the Commis ­ sion of the quantities and average prices of the various lots sold . Article 1 The intervention agency of the United Kingdom shall issue pursuant to Regulation (EEC) No 2131 /93 a stan ­ ding invitation to tender for the resale on the internal market of : Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 197, 30 . 7 . 1994, p. 1 . 0 OJ No L 191 , 31 . 7 . 1993 , p. 76 . (4) OJ No L 21 , 26 . 1 . 1994, p. 1 . No L 224/2 Official Journal of the European Communities 30 . 8 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 August 1994 . For the Commission Karel VAN MIERT Member of the Commission